 

Fi|i in this information to identify your cas€:

 

 

 

 

Debtor1 DAH.C€.A/é_ BA TZS

First Name Middie Name Last Nama
Debtor 2
(Spouse, if tiling) First mm Mmre Name ma Narm

United States Bankmptcy Court for the: 524 §Z éé¢\l District of l'¢Q l

Case number
(lf known)

(State)

/Fl-»z €?19 '

 

 

Offlcia| Form P|an for the
Eastern District of Wisconsin

 

Chaptel' 13 P|an 10117

To Debtors:

To Credltors:

This form sets out options that may be appropriate in some cases, butthe presence of an option on the form does not
mean that the option is necessarily appropriate for you. Plans that do not comply with local rules and judicial rulings
may not be contirmable. Nothlng in this plan controls over a contrary court order.

THlS FORM PLAN MAY NOT BE ALTERED OTHER THAN THE NONSTANDARD PROV|SlONS lN PART 8 BELOW.
Nonstandard provisions set out elsewhere in this plan are ineffective

ln the following notice to creditors you must check each box that applies.

Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attomey. lf you do not have an attomey, you may wish to consult
one.

lf you oppose the plan’s treatment of your claim or any provision of this plan, your attorney must file an objection to
continuation The objection must be filed within 28 days of the completion of the Section 341 Meeting of Creditors. The court
will schedule a hearing on any timely filed objections. The court may confirm this plan without further notice if no objection to
continuation is filed. See Bankruptcy Rule 3015. In addition, you w file a timely proof of claim in order to receive payments
from the trustee under this plan.

Note to Secured Creditors: |f your secured claim is not provided for in Part 3 below, no funds will be disbursed to you by the
trustee on your secured claim.

The following matters may be of particular importance Debtors must check one box on each line to state whether or not the plan
includes each of the following itams. if an item is checked as “Not included” or if both boxes are checked, the provision will
be ineMve even if otherwise provided for in the plan.

 

1.1 A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial a lncluded a Not included
payment or no payment at all to the secured creditor

 

1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in n lncluded Cl Not included

 

 

 

 

 

 

Section 3.4
1.3 Nonstandard provisions, set out in Part 8 ¢lncluded n Not included
E.D. Wrs. Form P|an Chapter 13 P|an Page 1

Case 18-28918-gmh Doc 10 Filed 10/02/18 Page 1 of 12

 

 

 

 

Debtor (DA/a L€A//; 936 //'é~$ Casenumber /'97'29 918

m?lan Payments and Length of Flan

2.1 Debtor(s) will make regular payments to the trustee as follows:

$_Z__S__?’_q_§ per HU/'f\z/ for _3_§__ months

[a nd $ per for months.] lnsert additional lines if needed.
The plan may not provide for payments over a period that is longer than 60 months.

For OVER median income debtors, the plan term must be 60 months or a shorter period that is sufhcient to pay allowed nonpriority
unsecured claims in full.

Fcr UNDER median income debtors, the debtor(s) must make sufficient periodic or other payments to enable the trustee to make the
payments to creditors stated in this plan, regardless of the number of months indicated in this part of the plan. Thirty-six or more
months after continuation, the plan’s term will end when all holders of allowed nonpriority unsecured claims have received tim payment
amount cr percentage stated in Part 5, Prior to 36 months after confirmation, the plan term will end when all holders of allowed claims
have received the payment required by the plan and holders of nonpriority unsecured claims have been paid in full. The plan term will
not end earlier than stated in this Part 2 if there is a creditor listed in § 4.5 of this plan that will receive less than full payment of its claim
under 11 U.S.C. §§ 1322(a)(4) and 507(a)(1)(B).

2.2 Regular payments to the trustee will be made from future income in the following manner:

Check all that apply.
cl Debtor(s) will make payments pursuant to a payroll deduction order.
B Debtor(s) will make payments directly to the trustee.

Please note: Debtors are responsible for any payments set forth in the plan or confirmation order that are not withheld under a
payroll deduction order.

2.3 income tax returns.

The debtor(s) will supply the trustee with a copy of each federal and state income tax return filed during the plan term within 14 days of filing
any retum. The tax refunds received by the debtor(s) must be accounted for on Schedules l and J and, if applicable Form 22-0-2.

2.4 Additiona| payments
Check one.
n None. lf 'None” is checked, the rest of § 2.4 need not be completed or reproduced

d Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Deecn'be the source, estimated amount,
and date of each anticipated _payment.

earned iii/rawl va trw AM~:Afa/le€£ M@M F¢/A//)J
fein/550 iz¢/ ca/Z@EA/T wid£/'Mla»£ s,e£i//¢¢ZA_.

2.5 rne weil amount of estimated payments w the misled provided for in §§ 2.1 and 2.4 is $ _____C w l [QL . F/A.C
/i/a?° 1a 3 M /Tré 0 /<lrcrm,<i r@ wde ct em . psc 702 /3/5¢/,;¢¢5

Cc»dm L/i/e¢»</ 772 3a D/§p//)zio-

 

Treatment of Secured clalms

ED Wis. Form P|an Chapter 13 P|an Page 2
Case 18-28918-gmh Doc 10 Filed 10/02/18 Page 2 of 12

' __

 

Debtor

ill/tie i/e safer

Casenumber /& “ng/g

 

3.1 Malntenance of payments and cure of default, if any.

Check one.

m None. lf “None” is checked, the rest of § 3.1 need not be completed or reproduced

El The debtor(s) will maintain payments during the case on the secured claims listed below by paying the claimant directly. For allowed
secured claims provided for in the plan, the trustee will disburse payments on any arrearage sufficient to pay the arrearage in fu|l, with
interest, if any, at the stated rate. lf the lnterest rate on arrearage column is left blank, no interest will be paid. The trustee will disburse
payment on any arrearage listed on a proof of claim h|ed before the filing deadline under Bankruptcy Rule 3002(c) or 3004, and amounts
so listed control over any contrary amounts stated below as to the current installment payment and arrearage. The trustee will disburse
amounts listed in the Monthly plan payment on arrearage column each month. lf no amount is listed in the Monthly plan payment on
arrearage column, the trustee will disburse payments to the creditors listed in this Part pro rata with other secured creditors that do not
receive equal monthly payments if a secured creditor obtains relief from the automatic stay as to collateral listed in this section, the trustee
will cease payments to that creditor, and the plan will be deemed not to provide for secured claims based on that collateral.

The final column includes only payments disbursed by the trustee rather than by the debtor(s).

 

 

Name ofcredltor Collateral Current installan Amount of lnterest rateon Monthly plan Estimated total
""i'>“°°b'.‘§,° °'°"“"°“ 3';°.?.,'?35{», Ei'§°'f§bie, §°’m';`°"‘°" l""“°r..,i.e“” "’
irs /Zr~l.r mere iiz;wé£ Hdudmg esm) mm m pp l age
er rated rise/25 "MM w, any) ~ //v D/§ ?¢/ /é
M¢_<;S_/:_ ”_____ iii/75 ~ $ % $ $
j Mo¢7`@/té£ 5 z.,£i//c€ 15 rZ£/ 1/5 we ng,'a/r/J F/f§/mz,¢/Tg
$ $ % $ $

lnsert additional claims as needed.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

n None. lf "None" is checked, the rest of § 3.2 need not be completed or reproduced
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

RThe debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim,
the debtor(s) state that the value of the secured claim should be as set out in the Amount of secured claim column. lf the total amount
of the proof of claim is less than the amount listed in the Amount of secured claim column, the lower amount listed on the proof of claim
will be paid in full with interest as provided below. For secured claims of governmental units, the value cf a secured claim listed in a
proof of claim hled in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claiml the
value of the secured claim will be paid in full with interest at the rate stated below.

lf no entry is made in the lnterest rate column. the proof of claim controls the rate of interest lf no interest rate is listed in the plan or
proof of claim, then no interest will be disbursed by the trustee. The trustee will disburse amounts listed under the Monthly payment to
creditor column in equal monthly payments lf no amount is listed in the Monthly plan payment column, the trustee will disburse
payments pro rata with other secured creditors |f the court orders relief from the automatic stay as to any item of collateral listed in this
paragraph, the trustee will cease disbursement of all payments under this paragraph as to that collaterall and the plan will be deemed
not to provide for all secured claims based on that collateral.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this
plan. lf the amount of a creditors secured claim is listed below as having no value, the creditors allowed claim will be treated in its entirety
as an unsecured claim under Part 5 of this plan, The amount of the creditors total claim listed on the proof of claim controls over any

ED Wis. Form P|an

contrary amounts listed in this paragraph.

The holder of any claim listed below as having value in the Amount of secured claim column will retain the lien on the property interest of the
debtor(s) or the estate(s) until the earlier of:

(a) payment of the underlying debt determined under nonbankruptcy law, or
(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor

r 13 Plan

. Page3
DOC 10 Filed 10/02/18

chapa
Case 18-28918-gmh Page 3 of 12

 

 

 

 

 

 

/ 2
Debtor ®’A'M (,éA/{// {5{»§ /é$ Casenumber /C§"' Zq/g
Name of creditor Estimated amount Collateral Va|ue of Amount of Amount of interest Monthly Estlmated total
of creditors total collateral claims senior to secured claim rate payment to of monthly
claim creditors claim creditor payments
/W
lt § 13ka s__(D/S/,C/'(‘O s s s __% s $
$ $ $ $____ _% $ $

 

 

 

 

Insert additional claims as needed
3.3 Secured claims excluded from 11 U.S.C. § 506.

Check one.
m None. lf 'None” is checked tire rest of § 3.3 need not be completed or reproduced.

[J The claims listed below were either:
(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
personal use of the debtor(s), or
(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.
These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the trustee. The claim
amount stated on a proof of claim filed before the filing deadline under Bankn.iptcy Rule 3002(c) or 3004 controls over any contrary amount
listed below,

if no entry is made in the lnterest rate column, the proof of claim controls the rate of interest. lf no interest rate is listed in the plan or proof of
claim, no interest will be disbursed by the trustee. The trustee will disburse amounts listed under the Monthly plan payment column in equal
monthly payments. lf no amount is listed in Monthly plan payment column, the trustee will disburse payments pro rata with other creditors of the
same class. lf the court orders relief from the automatic stay as to any item of collateral listed in this paragraph, the trustee will cease
disbursement of all payments under this paragraph as to that collateral, and the plan will be deemed not to provide for ali secured claims based

on that collateral.

The holder of any claim listed below as having value in the Amount of claim column will retain the lien on the property interest of the debtor(s) or
the estate(s) until the eariier ot

(a) payment of the undenying debt determined under nonbankruptcy law, or

(b) discharge of the underiying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 

 

 

 

 

 

 

 

Name of creditor Collateral Amount of claim lnterest Monthly plan Estimated total
rate payment payments by trustee
$ % $ $
$ % $ $
lnsert additional claims as needed
r 13 Plan Page 4

EDW' . F Pl Cha
‘s °"" a" ease 153-zemeng Doc 10 i=iled 10/02/18 Page4oi 12

 

 

 

Debtor §DA @ LgA/é B/)f/réj gm number / 3 "_qu/g

3.4 Lien avoidance.

Check one.

n None. If 'None" is checked the rest of § 3.4 need not be completed or reproduced
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked

n The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which the

debtor(s) would have been entitbd under 11 U.S.C. § 522(b). Ajudicia| lien or security interest securing a claim listed below will be
avoided to the extent that it impairs such exemptions upon entry of the order continuing the plan. The amount of the judicial lien or security
interest that is avoided will be treated as an unsecured claim in Part 5 to the extent allowed The amount, if any, of the judicial lien or
security interest that is not avoided will be paid in full as a secured daim under the pian. See 11 U.S.C. § 522(f) and Bankruptcy Rule

4003(d). lf more than one lien is to be avoided, provide the information separately for each Iien.

information regarding judicial Calcuiation of lien avoidance Treatment of remaining
lien or security interest secured claim
. Amount of lien $ Amount of secured claim after
Name °f °"°d“°' avoidance (line a minus line f)
$
. Amount of all other liens $
Coiiateral . Value of claimed exemptions + $ lnterest rate (if applicab|e)
. Tota| of adding lines a, b, and c $ %
. . Month nt n sec d
Lien identification (such as . Value of debtor(s)’ interest in _ $ claim ly Paym° ° “'°
judgment date, date of lien P|’OP€'W
recording, book and page number) $
Estlmated total payments on
. Subtract line e from line d. $ mgm claim

 

$

Extent of exemption impairment
(Check applicable box):
l:l Line f is equal to or greater than line a.

The entire lien is avoided (Do not complete the next column.)
l:l Line f is less than line a.

A portion of the lien is avoided (Complete the next column.)

 

 

lnsert additional claims as needed

3.5 Surrender of collateral.
Check one.
w None. lf 'None” is checked the rest of § 3.5 need not be completed or reproduced
Cl The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditors claim. Entry of an order confirming
this plan immediately (1) terminates the stay under 11 U.S.C. § 362(a) as to the collateral on|y, and (2) terminates the stay under 11

U.S.C. § 1301; additionally, (3) the collateral is deemed abandoned under 11 U.S.C. § 554(b). Any allowed unsecured claim resulting
from the disposition of the collateral is provided for in Part 5 below.

Name of creditor Collateral
7) 5 a 70/& //»//’AA/w 727 M/?/A/M/~ C o ¢ éATZ/L/~l 5 _
|Qe<l 0 n l(£,r ice MQAD /i/£é,r/A// w/ 64/95@

 

ED Wis. Form Plan Chapter 13 Plan Page 5

Case 18-28918-gmh Doc 10 Filed 10/02/18 Page 5 of 12

 

 

 

mm gilmore en 741 seagram res 259/8

lnsert additional claims as needed

3.6 Pre-confirmation adequate protection payments
Check one.
m None. If “None” is checked the rest of § 3. 6 need not be completed or reproduced
EI Secured creditors who are entitled to pre~conlirrnation adequate protection payments on personal property under 11 U.S.C. § 1326(a) must
liie a claim to receive such payments Upon confin'nation, the treatment of secured claims will be governed by the applicable paragraph

above. The principal amount of the claim will be reduced by the amount of adequate protection payments disbursed by the trustee. The
trustee will make the following monthly disbursements to creditors:

Name of creditor Coiiaterai Monthly adequate protection payment amount

 

 

lnsert additional claims as needed

Tnatment of Fees and Priorlty claims

4.1 General

Trustee's fees and all allowed priority claims will be paid in full without post-petition interest unless othenrvise provided in the pian.

4.2 Tmstee's rees NOT 70 giglio /0%
Trustee's fees are governed by statute and may change during the course of the case but are estimated to be /\ % of plan payments; and
during the plan term, they are estimated to total $ .

4.3 Attomey’s fees

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $ 191 4 .
4.4 Priority claims other than attomey’s fees and domech support obligations as treated in § 4.5. The priority debt amounts listed on a filed proof
of claim control over any contrary amounts listed in this section.
Check one.
g None. If “None" is checked the rest of § 4.4 need not be completed or reproduced

 

 

 

 

n The debtor(s) estimate the total amount of other priority claims to be $ as detailed below,

Name of creditor Estimated amount of priority unsecured claim
$
$

lnsert additional claims as needed

4.5 Domestic support obligations. The priority debt amounts listed on a filed proof of claim control over any contrary amounts listed in this section.
Check one or more.
g None. If “None” is checked the rest of § 4.5 need not be completed or reproduced

Cl The allowed priority claims listed below are based on a domestic support obligation that is not owed or assigned to a governmental
unit as provided by 11 U.S.C. § 507(a)(1)(A) and will be paid the full amount of the claim under 11 U.S.C. § 1322(a)(2).

ED Wis. Form Pian r 13 Plan Page 6

cha
Case 18-28918-gm Doc 10 Filed 10/02/18 Page 6 of 12

 

 

 

 

Debtor DAIQ» C£ /\//‘% B Al/éf Casenumber /£§ ' 239( 8

 

 

 

 

Name of creditor Estimai:ed amount of priority unsecured claim
s .
$

lnsert additional claims as needed

n The allowed priority claims listed below are based on a domestic support obligation that is owed or assigned to a governmental unit as
provided by 11 U.S.C. § 507(a)(1)(B) and will be paid the full amount of the claim under 11 U.S.C. § 1322(a)(2).

 

 

 

 

Name of creditor Estimated amount of priority unsecured claim
$
$

Insert additional claims as needed

L_.l The allowed priority claims listed below are based on a domestic support obligation that is owed or assigned to a governmental unit as
provided by 11 U.S.C. § 507(a)(1)(B) and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). ifthe Available
funds to creditors in Parts 3 and 4 box is selected then there should be no distribution to nonpriority unsecured creditors in Part 5 until or
unless the § 507(a)(1)(B) claim is paid in full. This plan provision requires that payments in § 2. 1 be fora term of 60 months; see 11 U.S.C. §

1322(a)(4).

Name of creditor Amount of claim to be paid

ij Available funds after creditors
in Parts 3 and 4 are paid

l:i$

 

m Percent of claim %

ij Available funds after creditors
in Parts 3 and 4 are paid

D$

 

m Percent of claim %

 

Insert additional claims as needed

Treatment of Nonpriority Unsecured Clalms

5.1 Nonpriority unsecured claims not separately classified. NO A/ 6

Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. lf more than one option is checked, the option
providing the largest payment will be effective. Check all that apply.

Cl The sum of $
n % of the total amount of these claims, an estimated payment of $

if the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $
Regard|ess of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

1 P|an Page 7

ED W` .F P| Cha .
'S °"“ °" ease 123-zemeng oc 10 Filed 10/02/18 Page 7 of 12

 

 

 

 

 

Debtor ®A(L\l£l\/h QJQTé/S casenumber 18 'ZBQ/g

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.
M\None. lf "None" is checked the rest of § 5.2 need not be completed or reproduced

El The debtor(s) will maintain the contractual installment payments directly to the creditor and cure any default in payments on the
unsecured claims listed below on which the last payment is due after the final plan payment through the trustee. The claim for the
arrearage amount will be paid in full as specified below and disbursed by the trustee.

Name or description of creditor Amount of arrearage
to be paid

 

 

Insert additional claims as needed

5.3 Other separately classitied nonpriority unsecured claims. Check one.
d None. If 'None” is checked, the rest of § 5.3 need not be completed or reproduced

n The nonpriority unsecqu allowed claims listed below are separately classified The amount of the creditor's total claim listed on the proof of
claim controls over any contrary amounts listed in this paragraph under the Amount to be paid on the claim column. if the lnterest rate column
is left blank, the proof of claim controls the rate of interest lf no interest rate is listed in the plan or on a proof of claim, the trustee will not
disburse any interest. The creditors in this section will be treated as follows:

Name of creditor Basis for separate classification Amount to be paid lnterest rate Estlmated total
and treatment on the claim (if applicable) amount of
. payments

$_________
Disbursed by: % $
l'.Ii Trustee

El Debtor(s) or
other

$______

Disbursed by: ____% $
Cl Trustee

Ci Debtor(s) or

other

 

 

 

Insert additional claims as needed

ED Wis. Form P|an Page 8

cna 13 Pra »
Case 18-28918-§1m‘r’iwr DocnlO Filed 10/02/18 Page 8 of 12

 

4____._______|

 

Debtor ©Ai/l (/Z/Jé 63 745 Casenumber /9 `Zg q' 9

Part 6: Executory Contracts, Unexplrod Leases, and Post-Fetitlon Claims Flled Under § 1305

 

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specitied. All other executory contracts
and unexpired leases are rejected Check one.

w None. lf “None” is checked the rest of § 6. 1 need not be completed or reproduced

Cl Assumed items. The debtor(s) will disburse current installment payments directly, as specilied below. The trustee will disburse arrearage
payments. The amount necessary to cure the default listed on the proof of claim controls over any contrary amounts listed in this paragraph
under the Amount of arrearage to be paid by trustee column.

Name off creditor Description of leased property Amount of arrearage
t
` or executory contract to be paid by trustee
$
$

Insert additional contracts or leases as needed

6.2 Post-petition claims filed under 11 U.S.C. § 1305. Check one.

a lf any post-petition claims are filed under 11 U.S.C. § 1305 during the term of this plan, the trustee will disburse no funds on that claim.

L_.\ lf any post-petition claims are filed under 11 U.S.C. § 1305 during the term of this plan, the trustee will disburse funds on the claim. Debtor(s) will
modify the plan if necessary to maintain plan feasibility

Vestlng of Property of the Estate and order of Dlstrlbutlon of Available Funds by the Trustee

 

7.1 Property of the estate will vest in the debtor(s) upon
Check the applicable box:

a plan coniinnation.

d entry of discharge (unless a debtor is not eligible for a discharge, in which case property of the estate will vest in the debtor(s) upon the filing of
the Notice cf Plan Completion on the docket by the trustee).

[:l other.

 

7.2 Order of distribution of available funds by the trustee after plan contirmation.

Regu|ar order of disbursement after trustee fees:
Any equal monthly payments to secured creditors listed in Part 3, then
all attomey’s fees listed in § 4.3, then
all secured debt (paid pro rata) without equal monthly payments in Part 3 and lease arrearages in § 6.1, then

all priority debt (paid pro rata) under § 1322(a)(2) in §§ 4.4 and 4.5, then

ED Wis. Form P|an Chapter 13 Plan _ Page 9
Case 18-28918-gmh Doc 10 Fl|ed 10/02/18 Page 9 of 12

 

Debtor ®A£c‘€A/€ qu'//é§ Casenumber [B ’299/6

all priority debt (paid pro rata) under § 1322(a)(4) in § 4.5, then
all non-priority unsecured debt (paid pro rata) in Part 5, then

any § 1305 claims in § 6.2.
Should the case be dismissed or converted to another chapter, the trustee will refund all funds on hand to the debtor(s).

 

ED Wis. Form P|an Chapter 13 Plan _ ' Page 10
Case 18-28918-gmh Doc 10 Fl|ed 10/02/18 Page 10 of 12

 

 

Dem°r XDAKC;/Ué (3wa Casenumber 18~289'9

Nonstandard P|an valslons

8.1 Check “None” or List Nonstandard P|an Provisions
n None. lf “None" is checked the rest of Part 8 need not be completed or reproduced

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Offlcial Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective

me following plan provisions will be eHective only if there is a check in the box "Included” in § 1.3.
verified r~T¢i'r/DJ 7'0 P/r</ Fr/rc ,SA ¢/)~¢a op csa A/
/)A//,é /7 / < C 0/L(Z,zc TZO

 

 

 

m Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attomey
lf the Debtor(s) do not have an attomey, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s),

if any, must sign below.

xiDlA/Ur§j; ’x `___.»

 

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Executed on O 20 3 Executed on
MM/DD/ MM/DD/YYY¥
§ x Date "-_--
Signature of attorney for Debtor(s) MM / DD lYY¥Y

By filing this document, each debtor, if not represented by an attomey, or the attorney for each debtor
also certifies that the wording and order of the provisions in this Chapter 13 plan are identical to those
contained in the Offlcial Form P|an for the Eastem Distrlct of Wisconsin, other than any nonstandard
provisions included in Part 8.

ED Wrs. Form P|an Chapter 13 P|an _ Page 11
Case 18-28918-gmh Doc 10 Fl|ed 10/02/18 Page 11 of 12

 

Exhibit: Total Amount of Estimated Trustee Payments

 

The following are the estimated payments that the plan requires the trustee to disburse. if there is any difference between the amounts set

out below and the actual plan tenns, the plan terms control.

Maintenance and cure payments on secured claims (Part 3, Section 3. 1 total)
Moditied secured claims (Part 3, Section 3.2 total)

Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)
Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)
Fees and priority claims (Part 4, total)

Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)
Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)
Separately classihed unsecured claims (Part 5, Section 5.3 total)

Trustee payments on executory contracts and unexpired leases (Part 6, total)

Nonstandard payments (Part 8, total)

Tota| of lines a throughj

U/L/H/(/Ot`//V L//l/f/é
C(/i//l/I Amoz/MT`
cMF/¢M% ‘

ED Wis. Form P|an Chapter 13 P|an - Exhibit

Case 18-28918-gmh Doc 10 Filed 10/02/18

 

 

 

 

Page 12 of 12

Page 1

